PRICE, Judge.
For the reasons given in the opinion this day rendered in the suit styled Wilson v. Swinford, La.App., 324 So.2d 582, the judgment appealed from herein is set aside and recast as follows:
It is ordered that there be judgment in favor of Hartford Accident and Indemnity Company and against Reubin L. Swinford, Isaac Pennywell, Jr. and Western Casualty and Surety Company, in solido, in the sum of $761.18 together with legal interest from date of judicial demand until paid and all cost of this proceeding including this appeal.